DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farris et al. (Pub. No. US 2010/0131017) in view of Kirschmann et al. (Pub. No. US 2008/0312655 A1) and further in view of Barry et al (Pat. No. US 7,699,876 B2).
Regarding claims 1, 3, 5-11, Farris et al. discloses a bone anchoring device 212 (figures 34-35) for coupling a rod to a bone anchor, the bone anchoring device comprising: a locking device 22 (figure 1, not shown in figure 34); a receiving part 214 having a first end and a second end below the first end, the receiving part 214 

    PNG
    media_image1.png
    863
    693
    media_image1.png
    Greyscale

Farris et al. discloses the claimed invention except wherein when the locking device is advanced axially in the recess, the legs are urged radially outwardly and the 
Kirschmann et al. teaches wherein the arms of a receiving part are pivotably attached to one another so that when the locking device 24 is advanced axially in the recess, the legs 26, 28 are urged radially outwardly and the head receiving portion 36 is urged radially inwardly for compressing and locking the head 14 (figure 12; paragraphs 0089-0090); the rod receiving portion comprises a second engagement surface engageable by a spreading member for urging the legs radially outwardly (the surface below the threads 30a and 34a can be engaged by a spreading member if one so 

    PNG
    media_image2.png
    849
    684
    media_image2.png
    Greyscale

Regarding claim 10, in an alternate embodiment shown in figures 37-43, the first engagement surface is 62’/66’/62a’/66a’ and the second engagement surface is 30’ (the 
Barry et al. teaches wherein a receiving part has a stop 126 that restricts downward movement of the expansion limiting member relative to the receiving part (paragraphs 0026-0027; figures 8A and 10B), for the purpose of securing the expansion limiting member 106 to the receiving part 104 (paragraph 0028).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the receiving part disclosed by Farris et al. such that the arms of the receiving part are pivotably attached such that when the locking device is advanced axially in the recess, the legs are urged radially outwardly and the head receiving portion is urged radially inwardly for compressing and locking the head; wherein the rod receiving portion comprises a second engagement surface engageable by a spreading member for urging the legs radially outwardly;
wherein the second engagement surface is inclined and widens towards free ends of the legs; wherein the second engagement surface is provided at at least one of the legs; wherein the spreading member is formed on the locking device and is configured to engage the second engagement surface to urge the legs radially outwardly when the locking device is advanced axially in the recess, as taught by Kirschman et al. in order to provide a simpler, more user friendly mechanism for expanding/contracting the lower portion of the receiver to receive and retain the bone screw head.  By modifying the 
	It would have been further obvious to a person having ordinary skill in the art to modify the receiving part of Farris et al. to have a stop that restricts downward movement of the expansion limiting member relative to the receiving part, as taught by Barry et al., in order to secure the two elements together and prevent the expansion limiting member from slipping off of the receiving part.  It is noted that Farris et al. discloses the use of mating features (e.g., projections and recesses to secure engagement and/or alignment between the receiver and the expansion limiting member, but is silent regarding the exact details of the mating features- paragraph 0065).
	Regarding claim 13, it is noted that, as modified, the receiving part comprises a channel (illustrated in figure 3 of Kirschmann) configured to provide access for an instrument to directly contact the head while the rod 22 is inserted in the recess (figure 3).
Regarding claims 14 and 15, Farris et al. discloses a method for coupling a rod to a bone using a bone anchoring device 212 (figures 34 and 35) comprising a bone anchor comprising a shank and a head 218 (figure 34), a locking device 22 (figure 3), a receiving part 214 having a first end 222 and a second end 224 below the first end (figure 34), the receiving part 214 comprising a head receiving portion at the second end defining a seat for pivotably receiving the head (figure 14), wherein the head receiving portion is expandable to permit insertion of the head 218 into the seat and compressible to lock the head 218 in the seat (paragraph 0104 and 0105), and a rod receiving portion above the head receiving portion that defines a recess for receiving 
Farris et al. discloses the claimed invention except wherein when the locking device is advanced axially in the recess, the legs are urged radially outwardly and the head receiving portion is urged radially inwardly for compressing and locking the head.  Farris et al. also fails to disclose a stop that restricts downward movement of the expansion limiting member relative to the receiving part.  Farris et al. discloses that the outer surface of the lower portion of the receiver and/or the inner surface of the expansion limiting member may be treated to encourage engagement therebetween or they may include mating features to secure engagement and/or alignment therebetween, but fails to specifically disclose a stop (paragraph 0064).
Kirschmann et al. teaches wherein the arms of a receiving part are pivotably attached to one another so that when the locking device 24 is advanced axially in the recess, the legs 26, 28 are urged radially outwardly and the head receiving portion 36 is urged radially inwardly for compressing and locking the head 14 (figure 12; paragraphs 0089-0090).  Kirschman et al. teaches that the pivoting configuration is advantageous because it provides a simple locking connection between a screw and a receiver (paragraph 0016).
Barry et al. teaches wherein a receiving part has a stop 126 that restricts downward movement of the expansion limiting member relative to the receiving part (paragraphs 0026-0027), for the purpose of securing the expansion limiting member 106 to the receiving part 104 (paragraph 0028).

	It would have been further obvious to a person having ordinary skill in the art to modify the receiving part of Farris et al. to have a stop that restricts downward movement of the expansion limiting member relative to the receiving part, as taught by Barry et al., in order to secure the two elements together and prevent the expansion limiting member from slipping off of the receiving part.  It is noted that Farris et al. discloses the use of mating features (e.g., projections and recesses to secure engagement and/or alignment between the receiver and the expansion limiting member, but is silent regarding the exact details of the mating features- paragraph 0065).
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Farris et al. (Pub. No. US 2010/0131017) in view of Kirschmann et al. (Pub. No. US 2008/0312655 A1) in view of Barry et al (Pat. No. US 7,699,876 B2) and further in view of Spratt et al. (Pub. No. US 2015/0272626).

Spratt et al. teaches wherein a bone anchor and receiver are held in a non-floppy friction fit second position after insertion of the bone screw head into the receiver but prior to final locking of the receiver (paragraphs 0006, 0064, 0067).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the bone anchoring device disclosed by Farris et al. such that, when the expansion limiting member is at the second configuration, the expansion limiting member is configured to exert a compression force onto the head receiving portion such that an angular position of the head relative to the receiving part is held by friction, as taught by Spratt et al., in order to provide a non-floppy engagement between the bone anchor and the receiver, which makes it easier for the surgeon to use and adjust the bone anchoring device.
Regarding claim 12, Farris et al. as modified by Kirschmann et al. and Barry et al. discloses the claimed invention except wherein a rod support surface having a 
Spratt teaches wherein a rod support surface 332a, 332b, 332c having a substantially V-shaped cross-section is formed at a bottom of the recess for the rod for interchangeably supporting rods with different diameters (figures 7A-7C; paragraph 0069).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the device of Farris et al. to have a rod support surface having a substantially V-shaped cross-section formed at a bottom of the recess for the rod for interchangeably supporting rods with different diameters, as taught by Spratt, in order to facilitate the receipt of various sized and shaped rods (paragraph 0069).
Claims 16-21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Spratt et al. (Pub. No. US 2015/0272626) in view of Farris et al. (Pub. No. US 2010/0131017).
Regarding claims 16-21, Spratt et al. discloses a bone anchoring device 100 (figures 2-5B) for coupling a rod to a bone, the bone anchoring device 100 comprising: a bone anchor 12 comprising a shank 40 and a head 18; and a receiving part 114 having a first end 126 and a second end 132 below the first end 126, the receiving part comprising: a rod receiving portion 130 at the first end having a first surface that defines a recess for receiving the rod (figure 3A), the recess forming two legs 128a, 128b (figure 3A); and a head receiving portion 138 at the second end that defines a seat for pivotably receiving the head 18 of the bone anchor (figure 4B) and at least one slit 140 
Spratt et al. discloses the claimed invention except wherein in the second configuration, a compression force is exerted onto the head receiving portion to restrict the expansion of the head receiving portion; wherein the bone anchoring device further comprising an expansion limiting member configured to exert the compression force onto the head receiving portion when the bone anchoring device is at the second configuration; wherein the expansion limiting member is configured to engage a different portion of the receiving part at the first configuration; wherein the expansion limiting member is positionable around at least part of the head receiving portion; wherein the expansion limiting member comprises a ring.  
Farris et al. teaches wherein a compressive force is exerted onto the head receiving portion 224 of the receiver 212 by an expansion limiting member 220 to restrict the expansion of the head receiving portion 224 (paragraph 0105) once a bone screw head is received therein, and prior to final locking of the bone screw within the receiver (paragraphs 0006 and 0007); wherein the expansion limiting member 220 is configured to exert the compression force onto the head receiving portion when the bone anchoring device is at the second configuration (paragraphs 0006, 0007, 0105); wherein the expansion limiting member 220 is configured to engage a different portion 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the bone anchoring device disclosed by Spratt et al. such that, in the second configuration, a compression force is exerted onto the head receiving portion by an expansion limiting member to restrict the expansion of the head receiving portion; wherein the expansion limiting member is configured to exert the compression force onto the head receiving portion when the bone anchoring device is at the second configuration; wherein the expansion limiting member is configured to engage a different portion of the receiving part at the first configuration; wherein the expansion limiting member is positionable around at least part of the head receiving portion; wherein the expansion limiting member comprises a ring, as taught by Farris et al., in order to prevent outward movement of the lower portion of the receiver to retain the head of the bone anchor within the receiver, with or without the locking device (paragraphs 0006 and 0007).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-21 have been considered but are moot because the new ground of rejection does not rely on any reference 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773